UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

STEVEN MOORE, ET AL. CIVIL ACTION
VERSUS
I~IOME DEPOT USA, INC., ET AL. NO.: 16-00810-BAJ-RLB

RULING AND ORDER

Before the Court are Cross-Motions for Summary Judgment (DocS. 153,
221, 232) liled by Depositors Insurance Company (“Depositors”) and Hon:\e Depot
USA, Inc. (“I-Iome Depot”). For the reasons that follow, Depositors’ Motions for
Summary Judgment (Docs. 153, 221) are DENIED and Home Depot’s Motion

for Summary Judgment (Doc. 232) is GRANTED.

I. BACKGROUND

This dispute arises from a project to install rooftop air-conditioning units at a
Home Depot store. (Docs. 1-2, 50). Steven Moore Was electrocuted by a power line
owned by Entergy Louisiana, LLC (“Entergy”) as he unloaded air-conditioning
supplies for Commercial Coolants, Inc. (“Commercial Coolants") to install. (Id.)
Moore and his wife sued Home Depot, Entergy, Commercial Coolants and others

involved in the project. (Id.).

At issue on summary judgment are duties of defense and indemnity Hon:le

Depot contends that Commercial Coolants’ insurer-Depositors_owes Home Depot

as an additional insured under a blanket additional-insured endorsement in a
commercial general liability policy that Depositors issued to Comrnercial Coolants.

(Docs. 153, 221, 232). The undisputed facts follow.

In 2010, Home Depot and Commercial Coolants entered into a Maintenance
Services Agreement (“MSA”). (Docs. 221-7, 11 3; 232-2, 11 4). The MSA requires
Commercial Coolants to “provide materials, equipment, tools, and labor to perform”
services described in future work orders. (Docs. 221-1, p. 1; 233-6, p. 1). lt contains
an indemnification provision:

7 .0 Indemnification. Contractor (“Indemnitor”) shall indemnify, defend,
and hold harmless Home Depot, its parent, afEliates, subsidiaries, ofEcers,
employees, and agents (“Indemnitees”) from and against any and all claims,
lawsuits, judgments, losses, product recalls, and civil penalties for actions,
liabilities, damages, costs, and expenses, including attorney’s fees and court
costs, arising out of or related to (a) the death of or injury to any person
(including any employee or agent of Contractor) or property damage which
resulted or is alleged to have resulted from any acts or omissions of
Contractor, its employees and agents, subcontractors and/or any other
persons for whose conduct it may be or is alleged to be legally responsible[.]

(Docs. 221-1, p. 3; 233-6, p. 3).

The MSA also contains a provision that requires Commercial Coolants to
obtain insurance naming Home Depot as an additional insured:

8.1 Reguired Coverage. During the term of this agreement, including any
applicable warranty period, Contractor agrees to maintain, at Contractor’s
sole cost and expense, the following insurance coverage: . . . (c) Commercial
General Liability Insurance, on an occurrence basis, naming Home Depot
as an additional insured, with a combined single limit of liability for bodily
injury (including, without ]imitation, death) and property damage of not
less than $2,000,000 per each occurrence, and in the aggregate not less than
$5,000,000[.]

(Docs. 221-1, p. 3; 233-6, p. 3).

In 2015, Home Depot accepted Commercial Coolants’ bid to complete an
“HVAC replacement project” at the Home Depot store located at 18139 Highland
Road, Baton Rouge, Louisiana 70810.1 (Doc. 221-4). The project called for Commercial
Coolants to remove and replace 17 rooftop air-conditioning units. (Doc. 233-8). As part
of the project, on November 2, 2015, Steven Moore delivered air-conditioning supplies
to the Home Depot store. (Docs. 232-2, p. 1; 266-1, p. 1). As Moore unloaded the
supplies, he touched an overhead power line. (Id.). This litigation followed. (Docs. 1-

2, 50).

Plaintiffs originally sued in the 19th J udicial District Court for the Parish of
East Baton Rouge, and Plaintiffs originally named only Home Depot and Entergy as
Defendants. (Id.). Plaintiffs’ Original Complaint alleges that Steven Moore arrived at
the Home Depot store before it opened, when a Home Depot employee told Moore to
park near a low-hanging power line. (Doc. 1-2, ‘|] 4). The Original Complaint alleges
that Moore complied and was electrocuted by Entergy’s power line. (Id. at 1[ 7). And
the Original Complaint concludes that Home Depot’s and Entergy’s negligent failure
to maintain the power line and to warn Steven Moore of its unsafe condition caused

Moore’s electrocution. (Doc- 1-2, 1111 10-11).

Home Depot removed the suit based on diversity jurisdiction. (Doc. 1). Entergy

then filed a Crossclaim (Doc. 9) against Home Depot and a Third-Party Demand (Doc.

 

1 Home Depot asserts-without basis_that this fact is disputed. (Doc. 264-1, p. 3). Commercial
Coolants’ responses to Depositors’ fourth and fifth requests for admission support Depositors’ assertion
that Home Depot accepted Commercial Coolants’ bid. (Doc. 221-4l p. 2). Because Home Depot offers no
summary judgment evidence to controvert Depositors’ assertion of the fact, the Court deems it
undisputed See FED. R. CIV. P. 56(€)(2).

37) against Commercial Coolants, alleging that Home Depot and Commercial
Coolants violated the Louisiana Overhead Power Line Safety Act. See LA. REV. STAT.
§§ 45:141-146. Plaintiffs, in turn, amended their Complaint to add Commercial

Coolants as a Defendant. (Doc. 50, 11 1).

In the Amended Complaint, Plaintiff`s allege that Commercial Coolants
negligently failed to “(a) provide Plaintiff a safe place to prepare and unload the
HVAC system on the trailer; (b) ensure that the location to park the Moore vehicle
was a safe and secure area; and (c) properly supervise the safe delivery and unloading
of the HVAC system.” (Doc. 50, 11 11-4). Plaintiffs also allege a direct-action claim

against Depositors under LA. REV. STAT. § 22:1269. (Id. at 1[ 11-5).

Depositors answered the Amended Complaint and crossclaimed against Home
Depot. (Doc. 68). Depositors’ Crossclaim invokes Louisiana’s anti-indernnity statute
for construction contracts, LA. REV. STAT. § 9:2780.1, and asks the Court to declare
that Depositors need not defend or indemnify Home Depot as an additional insured
under the commercial general liability policy Depositors issued to Commercial
Coolants. (Id. at p. 16). In response, Home Depot counterclaimed against Depositors
for penalties, damages, attorneys’ fees, and a declaration that Depositors owes it

defense and indemnity. (Doc. 104, p. 12).

Recall that § 8.1 of the MSA required Commercial Coolants to obtain
commercial general liability insurance naming Home Depot as an additional insured
(Docs. 221-1, p. 3; 233-6, p. 3). Commercial Coolants did not do so _ at least not with

respect to the policy in effect at the time Steven Moore alleges he was injured. (Doc.

4

232-2, 1[ 9; 266-1, 11 9). Commercial Coolants did, however, obtain a Depositors

commercial general liability policy containing this blanket additional-insured

endorsement

A. Section II - Who Is An Insured is amended to include as an insured
any person or organization whom you are required to add as an
additional insured on this policy under a written contract or written
agreement. The written contract or written agreement must be:

1. Valid and legally enforceable;

2. Currently in effect or becoming effective during the term of this
policy; and

3. Executed prior to an “occurrence” resulting in “bodily injury,”
“property damage,” or “personal and advertising injury.”

*\\'*

B. The insurance provided to the additional insured is further limited as
follows:

1. That person or organization is an additional insured, but only with
respect to liability for “bodily injury” or “property damage” caused, in
whole or in part, by “your Work” for the additional insured which is the
subject of the written contract or written agreement.
(Depositors policy number ACP GLDO 726371189 1).2
Pointing to the blanket additional-insured endorsement, Home Depot argues
that Depositors owes it a defense because (1) the MSA is a “valid and legally
enforceable” contract that required Commercial Coolants to add Home Depot as an

additional insured, and (2) Plaintiffs and Entergy have sued Home Depot alleging

“bodily injury” or “property damage” that was “caused, in whole or in part, by”

 

2 Commercial Coolants is also a named insured under Depositors commercial umbrella liability policy
number ACP CAD 7263711891. (Doc. 153-2, p. 12). The commercial umbrella liability policy does not

extend coverage to parties qualifying as additional insureds under the commercial general liability
policy. (Doc. 153-2,13. 29).

Commercial Coolants’ work on the project. (Doc. 232-1, p. 6). Depositors rejoins that
it owes neither defense nor indemnity because the indemnity and additional-

insurance provisions of the MSA are void under an anti-indemnity statute. (Doc. 266,
p. 2).

Now, the parties cross-move for summary judgment on Depositors’ duties of

defense and indemnity to Home Depot. (Docs. 153, 221, 232).

II. LEGAL STANDARD

Summary judgment is proper if the movant shows that there is no genuine
dispute as to any material fact and that it is entitled to judgment as a matter of law.
FED. R. CIV. P. 56(a). On cross-motions for summary judgment, the Court views each
motion separately and asks, as to each, whether the movant has met the Rule 56(a)
standard. Shaw Constructors v. ICF Kaiser Engr’s, Inc., 395 F.Bd 533, 538-39 (5th

Cir. 2004).

III. CHOICE OF LAW

The Court’s jurisdiction is based on diversity of citizenship, so the Court
applies Louisiana’s substantive law. Boyett v. Redland Ins. Co., 741 F.3d 604, 607
(5th Cir. 2014) (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938)). Because
Louisiana’s choice-of-law rules are substantive, the Court applies them here. Weber
v. PACTXPP Tech., AG, 811 F.Bd 758, 770 (5th Cir. 2016) (citing Klaxon Co. v. Sten,tor

Elec. Mfg. Co., 313 U.S. 487, 496-97 (1941)).

The first step under Louisiana’s choice-of-law regime is to determine whether
the laws of two or more states conflict. Lon,zo v. Lonzo, 2017-0549, p.12 (La. Ct. App.
4th Cir. 11/15!'17); 231 So. 3d 957, 966. lf the laws do not conflict, the Court applies
forum law. Am.. Elec. Power Co. v. Ah°iliated FM Ins. Co., 556 F.3d 282, 285 n.2 (5th
Cir. 2009). The parties have not identified a conflict, and the Court has not found

one.3 Thus, the Court applies Louisiana’s substantive law.
IV. DISCUSSION

A. Depositors’ Motions for Summary Judgment

Depositors moves for summary judgment dismissing Home Depot's crossclaims
for defense and indemnity. (Docs. 153, 221). Depositors marshals a two-part
argument in support: (1) Louisiana’s anti-indemnity statute for construction
contracts, LA. REV. STAT. § 9:2780.1 (“Construction Anti-Indemnity Act”), applies to
the MSA and voids any duty to defend or indemnify Home Depot, except for Home
Depot’s liability Caused by the fault of Commercial Coolants; and (2) Home Depot
cannot have liability caused by the fault of Commercial Coolants. (Docs. 153-6, p. 1;

221-6, p. 1). Home Depot opposes. (Docs. 169, 264).

Home Depot argues that the Construction Anti-lndemnity Act does not apply

to the MSA, and that Depositors owes it a defense under the policy’s blanket

 

3 l'lome Depot notes that the MSA contains a choice-of-law provision that purports to require the
application of Georgia law. (Doc. 169, p. 3). Home Depot concedes, however, that the laws of Georgia
and Louisiana do not conflict. (Id.).

additional-insured endorsement_4 (Docs. 169, p. 3; 264, p. 5). And Home Depot argues
that Depositors must defend it from Entergy’s and Plaintiffs claims because (1) the
MSA is a “valid and legally enforceable” contract that requires Commercial Coolants
to add Home Depot as an additional insured, and (2) Plaintiffs and Entergy have sued
Home Depot alleging “bodily injury” or “property damage” that was “caused, in whole
or in part, by” Commercial Coolants’ work on the HVAC installation project. (Doc.

232-1, p. 6).
1. Construction Anti-Indemnity Act

The Construction Anti-lndemnity Act limits indemnity and insurance-
procurement obligations tied to “construction contracts.” LA. REV. STAT. § 9:2780.1. A
“construction contract” includes “any agreement for the design, construction,
alteration, renovation, repair or maintenance of a building[.]” LA. REV. STAT.
§ 9:2780.1(2)(b).5 The Construction Anti-lndemnity Act voids two types of provisions

relevant here. See LA. REV. STAT. § 9:2780.1(B)-(C).

The first type of provision is one that has the effect of indemnifying an
indemnitee from liability for damage caused by the indemnitee’s ne gligence. LA. REV.
STAT. § 9:2780.1(B). And the second type of provision is one that purports to require
an indemnitor to obtain liability insurance covering the indemnitee from liability for

damage resulting from the indemnitee’s negligence LA. REV. STAT. § 9:2780.1(C).

 

4 The parties focus on the blanket additional-insured endorsement rather than the contractors
additional-insured endorsement, so the Court does the same.

5 lt is undisputed that the MSA is a “construction contract” under the Construction Anti-Indemnity
Act. See LA. REV. STAT. § 9:2780.1(2)(b)

8

Invoking the Construction Anti-lndemnity Act, Depositors argues that it owes
defense or indemnity to Home Depot in only one circumstance: if a party iles a
pleading seeking to impose liability on Home Depot for Commercial Coolants’ fault.
(Docs. 153). Because no party has done so, and because no party can recover against
Home Depot for Commercial Coolants’ fault, Depositors contends that it is entitled to

summary judgment (Id.).

ln response, Home Depot argues that the Construction Anti-Indemnity Act
does not apply. (Doc. 169 at pp. 3-4). It offers two reasons in support (Id.). First, the
MSA was confected in 2010, and the Construction Anti-Indemnity Act does not apply
to contracts confected before January 1, 2011. (Id. at p. 4). Second, the MSA does not
contain language requiring Commercial Coolants to indemnify Home Depot for Home

Depot’s ne gligence. (Id. at p. 3). The Court turns first to Home Depot’s first argument
i. Retroactive Date

The Construction Anti-Indemnity Act does not apply to prohibited clauses in
construction contracts confected before January 1, 2011.6 LA. REV. STAT.
§ 9:2780.1(]5'). Home Depot and Commercial Coolants entered into the MSA in August

2010. (Docs. 221-7, 1| 3; 264-1, 11 8). But the parties confected the work order setting

 

3 The parties state_incorrectly_that January 1, 2011 is the “effective date” of the Construction Anti-
Indemnity Act. Effective dates and retroactive dates are not the same. An effective date is the date a
statute becomes a law. A retroactive date identifies the pre-enactment conduct to which a law applies.
The Construction Anti-Indemnity Act’s effective date is August 1, 2012. Its retroactive date is January
1, 2011. See LA. REV. STAT. § 9:2780.1.

the terms for the HVAC installation project in 2015. (Docs. 221-6, p. 6; 264, p. 6). The

parties dispute which date controls.

Depositors argues that the date of the 2015 work order controls because it is
the work order_not the MSA_that obligated Commercial Coolants to install the
I-IVAC equipment for Home Depot. (Doc. 153-6). Home Depot counters that the date
of the MSA controls because the MSA contains a provision that incorporates future

work orders into it. (Doc. 169, p. 5).

The MSA sets out general terms that would govern the relationship between
Home Depot and Commercial Coolants if Home Depot chose to enlist Commercial
Coolants. (Doc. 154-1). It creates no stand-alone obligation to perform. (Id,.). And it
resembles most master service agreements in that it “do[es] not provide for any
specific work or services to be performed but refer[s] in general terms of a need by
one party for labor, services or materials, and the desire on the part of the other to
furnish same.” Livings U. Serv. Truck Lines of Texas, lnc., 467 So. 2d 595, 600 (La. Ct.
App. 3d Cir. 1985). Because the MSA fails to state the time, place, or nature of
Commercial Coolants’ required performance, it is not itself a binding contract. See
Page v. Gulf Oil Corp., 775 F.2d 1311, 1315 (5th Cir. 1985) (holding that a master
service agreement was not a contract because it failed to state the time, place, or type
of performance required). Rather, the MSA and the 2015 work order combine to form
the contract. Domingue v. Ocean Drilling & Expl. Co., 923 F.2d 393, 396 (5th Cir.

1991).

10

Depositors is correct that the 2015 work order_not the 2010 MSA_created
Commercial Coolants’ obligation to remove and replace 17 rooftop air-conditioning
units at the Home Depot store. (Doc. 233-8, p- 1). But that does not mean that the
date of the work order controls. lf the Louisiana legislature wanted work orders
issued after a master service agreement to dictate whether indemnity and insurance-
procurement obligations created by the master service agreement are subject to the
Construction Anti-Indemnity Act, it would have included the language it used in the
Oiliield Anti-Indemnity Act. See LA. REV. STAT. § 9:2780(1).7 The Court declines
Depositors’ invitation to assume that the Louisiana legislature intended to
incorporate into the Construction Anti-lndemnity Act the same clarification it
incorporated into the text of the Oiliield Anti-Indemnity Act. See Iselin v. Un.ited
States, 270 U.S. 245, 251 (1926) (“To supply omissions transcends the judicial
function.”). In fact, the Court is statutorily barred from doing so:

The provisions of this Section are not intended to, nor shall they be
judicially interpreted, to alter, add to, subtract from, amend, overlap, or
affect the provisions of R.S. 9:2780 or R.S. 38:2195.

LA. REv. sTAT. § 9:2780.1(E).

The OilEeld Anti-Indemnity Act contains a sub-section stating that it applies to
master service agreements creating indemnity obligations incorporated into future

work orders. See LA. REV. STAT. § 9:2780(1). The Construction Anti-lndemnity Act

 

7 The Oilfleld Anti-Indemnity Act clarifies that it applies “to certain provisions contained, in collateral
to or affecting agreements in connection with the activities listed in Subsection C which are designed
to provide indemnity to the indemnitee for all work performed between the indemnitor and the
indemnitee in the future.” LA. REV. STAT. § 9:2780(1).

11

does not. LA. REV. STAT. § 9:2780.1. So the Court Ends unpersuasive the Oiliield Anti-
lndemnity Act opinion, Moser v. Aminoil, U.S.A., Inc., 618 F. Supp. 774 (W.D. La.
1985), Depositors offers in support of its argument that the date of the 2015 work

order controls.8 (Doc. 153-6, p. 7).

The MSA contracting date-2010_controls. The 2015 work order is both
incorporated in and subject to the MSA. (Doc. 154-1, pp. 1, 6). And although the 2015
work order created Commercial Coolants’ obligation to perform, i.e., to remove and
replace 17 rooftop air-conditioning units at the Home Depot store, the 2010 MSA
governed that performance and created Commercial Coolants’ indemnity and
insurance-procurement obligations (Id.). Because the parties confected the MSA in
2010, and the Construction Anti-lndemnity Act does not apply to prohibited clauses
in construction contracts confected before January 1, 2011, the Construction Anti-
Indemnity Act does not apply to the indemnity and insurance-procurement provisions
in the MSA. The Court therefore DENIES Depositors’ Motions for Summary
Judgment (Docs. 153, 221) insofar as they seeks dismissal of Home Depot’s claims

under the Construction Anti-Indemnity Act.

 

3 Depositors does not argue that this interpretation of the Construction Anti-Indemnity Act produces
"absurd consequences." See LA. ClV. CODE art. 9. Thus, the Court declines to evaluate the wisdom of
the Louisiana legislature’s decision to omit from the Construction Anti-Indemnity Act a subsection it
specifically included in the Oiltield Anti-Indemnity Act. See, e.g., Richords v. Un.ited States, 369 U.S.
1, 10 (1962).

12

2. Additional-Insured Endorsements

Alternatively, Depositors asks the Court to enter summary judgment in its
favor because its additional-insured endorsements do not cover Entergy’s and
Plaintiffs’ claims against Home Depot. (Doc. 153-6, p. 12). Depositors argues that its
blanket additional-insured endorsement limits coverage to Home Depot’s vicarious
liability for Commercial Coolants’ fault. (Id.). And because Home Depot cannot have
vicarious liability for Commercial Coolants’ fault, Depositors reasons, its blanket
additional-insured endorsement does not cover the Plaintiffs’ and Entergy’s claims

against Home Depot. (Id. at p. 16).

Depositors’ blanket additional-insured endorsement limits coverage to
“liability for ‘bodily injury’ or ‘property damage’ caused, in whole or in part, by ‘your
work’ for the additional insured which is the subject of the written contract or written
agreement.” (Docs. 221-1, p. 58; 232-8, p. 58). Depositors interprets this endorsement
to limit Home Depot’s additional-insured coverage to Home Depot’s vicarious liability

for Commercial Coolants’ fault.9 (Doc. 153-6, p. 16). The Court is unpersuaded

 

9 Depositors cites several opinions that it contends support its interpretation (Doc. 153-6, pp. 17-18).
Three of the opinions analyze additional-insured provisions with different language See Ma£donado
o. K£ewit Louisiana Co., 2013-0757 (La. Ct. App. lst Cir. 3)*24!14); 146 So. 3d 210; Miller u. Superior
Shipyard and Fabrt`cat£on, lnc., 2001-2907 (La. Ct. App. lst Cir. 8!20.-"03); 859 So. 2d 159; Shell
Chemical L.P. u. D£scouer Prop. & Cas. Co., No. 2009-cv-2583, 2010 WL 1338063 (S.D. Tex. Mar. 29,
2010). Another cited opinion, Pellegrin u. Ansley Place Apo:rtments, No. 11-cv-289, 2012 WL 831468
(E.D. La. Mar. 12, 2012), analyzes similar policy language, but fails to persuade The court in Pe££egr£n
ruled that an additional-insured endorsement provided coverage for the alleged liability of the
additional insured for the fault of the named insured. ld. at *4. lt did not rule, as Depositors asserts,
that coverage was strictly limited to vicarious liability. Id.

13

First, Depositors’ interpretation requires the Court to read into the policy a
limit on coverage that is not in the policy's text. Nothing in the text of the blanket
additional-insured endorsement limits coverage to Home Depot’s vicarious liability
for Commercial Coolants’ fault. (Docs. 221-1, p. 58; 232-8, p. 58). lf Depositors
intended to limit coverage to vicarious liability, it could have used language reflecting

that intent. See Mclntosh v. Scottsdale Ins. Co., 992 F.2d 251, 255 (10th Cir. 1993).

Second, Depositors’ interpretation discounts the “caused, in whole or in part,
by” language in the endorsement That language clashes with an interpretation that
equates “liability” with “vicarious liability” because vicarious liability is an all or
nothing proposition: Home Depot cannot have partial vicarious liability for
Commercial Coolants’ work. See, e.g., Am. Guo:r. and Liab. Ins. Co. v. Norfolk So.
Rwy. Co., 278 F. Supp. 3d 1025, 1042-43 (E.D. Tenn. 2017) (rejecting insurer’s
argument that the phrase “liability caused in whole or in part by the named insured”
limited additional-insured coverage to the additional insured’s vicarious liability for
the named insured’s conduct); First Mercury Ins. Co. U. Shawmut Woodworking &
Supply, Inc., 48 F. Supp. 3d 158, 172 (D. Conn. 2014), affd by 660 F. App’x 30 (2d Cir.
2016) (same); Am,. Empire Surplus Lines Ins. Co. v. Crum & Forster Specialty Ins.

Co., No. CIv. H-06-0004, 2006 WL 1441354, at *7 (s.D. Tex. May 23, 2006) (Same).

The better reading of the blanket additional-insured endorsement is that it
extends additional-insured coverage to Home Depot for Home Depot’s alleged liability
for “bodily injury” or “property damage” caused, in part, by Commercial Coolants’

work for Home Depot under the MSA. The Court rejects Depositors’ cramped

14

interpretation of the additional-insured endorsement and therefore DENIES

Depositors’ Motions for Summary Judgment. (Docs. 153, 221).
B. Home Depot’s Motion for Sumniary Judgment

Home Depot moves for summary judgment on its claim that Depositors owes
it a defense under Depositors’ policy with Commercial Coolants. (Doc. 232).

Depositors opposes. (Doc. 266).

In its opposition, Depositors argues that Home Depot is not entitled to a
defense because the Construction Anti-Indemnity Act voids the insurance-
procurement provision in the MSA and because the additional-insured endorsements
in Depositors’ policies limit Home Depot’s coverage to Home Depot’s alleged liability
for Commercial Coolants’ fault, (Doc. 266, pp. 1-2). The Court rejected the legal basis
for both arguments in its discussion of Depositors’ Motions for Summary Judgment.
(See § IV(A)(I) supra). So the Court turns to the additional-insured coverage analysis,
asking (1) whether Home Depot is an additional-insured and if so, (2) whether the
allegations of Entergy’s Crossclaim or Plaintiffs Complaints triggered Depositors’

duty to defend Home Depot.
1. Additional-Insured Endorsement

Home Depot has the burden of proving that it is entitled to coverage as an
additional insured under the blanket additional-insured endorsement in Depositors’
policy with Commercial Coolants, See Tunstall v. Stierwald, 201-1765, p. 6 (La.

2126:'02); 809 So. 2d 916, 921. To qualify as an additional insured, Home Depot must

15

show that Commercial Coolants was required to add Home Depot as an additional
insured under a “valid and legally enforceable . . . written contract or written

agreement.” (Docs. 221-1, p. 58; 232-8, p. 58).

The MSA is a “valid and legally enforceable . - . written contract” that required
Commercial Coolants to add Home Depot as an additional insured. (Id.). Home Depot
is thus an additional insured under the policy’s blanket additional-insured

endorsement (Docs. 221-1, p. 58; 232-8, p. 58).

2. Duty to Defend

The Court applies the “eight corners rule” to decide if Depositors owes Home
Depot a defense. Martco Ltd. P’ship v. Wellons, Inc., 588 F.3d 864, 872 (5th Cir. 2009).
That rule requires Depositors to defend Home Depot “unless the allegations in the
[pleadings], as applied to the policy, unambiguously preclude coverage.” ld. at 872_
Invoking the “eight corners rule,” Home Depot asserts that Depositors’ duty to defend
arose on December 28, 2016, when Home Depot tendered a defense to Depositors
based on the allegations of Plaintiffs’ Original Complaint and Entergy’s Original

Crossclaim. (Doc. 232-1, p. 10). The Court disagrees

Plaintiffs’ Original Complaint alleges no facts from which Depositors’ duty to
defend Home Depot could arise. (Doc. 1-2). Nor does Entergy’s Crossclaim. (Doc. 9).
Because neither pleading alleges that Home Depot is liable for injury “caused, in
whole or in part, by” Commercial Coolants’ fault, as is required to trigger additional-
insured coverage under the policy, Home Depot was not entitled to a defense from

Depositors at the time it requested one_on December 28, 2016. (Doc. 232-9).
16

Depositors’ duty to defend Home Depot instead arose about three months later,
when Entergy filed an Amended Third-Party Demand alleging that Commercial
Coolants’ negligence caused Steven Moore’s injuries. (Doc. 37 , 1| 11). Until that time,
no party had filed a pleading alleging that Home Depot was liable “for ‘bodily injury’
or ‘property damage’ caused, in whole or in part, by” Commercial Coolants’ work for

Home Depot under the MSA. (Docs. 221-1, p. 58; 232-8, p. 58).10

On the duty-to-defend issue, Home Depot has shown that there is no genuine
dispute as to any material fact, and that it is entitled to judgment as a matter of law.
See FED. R. CIV. P. 56(a). Home Depot is entitled to its costs and attorney’s fees from
April 5, 2017-the date Entergy filed a Third-Party Demand asserting a covered
claim against Home Depot_forward. See Coleman v. Sch. Bd. of Richland Parish,

418 F.3d 511, 525 (5th Cir. 2005).

 

19 Plaintiffs’ amended complaint also contains allegations within Home Depot's additional-insured
coverage (Doc. 50). For example, Plaintiffs allege that Steven Moore’s injury was caused by
Commercial Coolants’ “fail{ure] to provide plaintiff a safe place to prepare and unload the HVAC
system.” (Doc. 50, 11 11-4).

17

V. CONCLUSION
Accordingly,

IT IS ORDERED that Home Depot USA, Inc.’s Motion for Summary
Judgment (Doc. 232) is GRANTED. Depositors Insurance Company’s Crossclaim

against Home Depot USA, Inc. is DISMISSED.

IT IS FURTHER ORDERED that Depositors Insurance Company’s Motions

for Sumr.nary Judgment (Docs. 153, 221) are DENIED.

IT IS FURTHER ORDERED that Home Depot USA, lnc.’s Motion for Oral

Argument (Doc. 171) is DENIED.

Baton Rouge, Louisiana, thisl [_§£Lday of October 2018.

€)\@§t».

JIJDGE BRIAN_A..JACKSON
UNITED sTATEs DISTRICT cOURT
MIDDLE DISTRICT oF LoUIslANA

 

18

